t c summary opinion united_states tax_court cynthia marie bye petitioner v commissioner of internal revenue respondent docket no 12806-99s filed date cynthia marie bye pro_se ralph w jones for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in - petitioner’s federal_income_tax for taxable_year the sole issue for decision is whether petitioner is entitled to nonrecognition of gain from the sale of her personal_residence in pursuant to the provisions of sec_1034 the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in vancouver washington at the time her petition was filed in this case in petitioner purchased a residence located pincite ne 95th avenue vancouver washington house in petitioner purchased a residence located pincite7 nw 61st avenue ridgefield washington ridgefield house the house was converted to rental property in and the ridgefield house was petitioner’s primary residence from through date in date petitioner sold the ridgefield house and converted the house to her primary residence petitioner reported the sale of the ridgefield house on her form_1040 pc u s individual_income_tax_return and deferred the gain on date petitioner purchased and occupied a residence pincite ne 104th avenue vancouver washington house on date petitioner sold the house on date petitioner filed a form 1040x amended u s individual_income_tax_return for taxable_year applying the deferred gain from the sale of the ridgefield house to the house petitioner’s form_1040 incorrectly reported the gain from the sale of the house on form_4797 sales of business property petitioner filed form 1040x for to remove the gain from form_4797 and to correctly report it on form_2119 sale of your home and to elect to defer the gain petitioner’s form_2119 indicates that petitioner had not bought or built a new main home at the time the form was completed but that she planned to replace her home within the replacement_period petitioner did not file a second 1040x for to reverse the rollover of gain that was reported on the 1040x for the notice_of_deficiency is based on a determination that the ridgefield house was rental property and that petitioner thus did not meet the requirements of sec_1034 in the alternative the notice_of_deficiency states that gain from the sale was not properly computed at trial and in his trial memorandum respondent abandoned these arguments and asked us to consider whether petitioner is prohibited from rolling over into a new residence the gain from the second sale within years of an old residence when petitioner also rolled over into the new residence the gain from the first sale of an old residence respondent explained that the rollover of the first residence in was disallowed because petitioner also filed a claim for the q4e- rollover which claim still could be acted upon respondent further explained that the issuance of the statutory notice should not be used as a means to deny petitioner the benefit of the election for we understand from petitioner’s testimony that she would like to roll over the gain from the sale of the second house she sold the house rather than the gain realized from the sale of the first house she sold the ridgefield house she explained that her accountant incorrectly rolled over the gain from the sale of the ridgefield house on her form 1040x for she also testified that her accountant had incorrectly reported the sale of the house as the sale of rental property on her form_1040 although we are sympathetic to petitioner’s situation we are unable to address her tax_year this is a court of limited jurisdiction see sec_7442 we lack jurisdiction to redetermine petitioner’s tax_liability in years for which the commissioner has not issued a notice_of_deficiency see sec_6213 and sec_6214 and b the only notice_of_deficiency issued to petitioner was with respect to her tax_year petitioner’s rollover of gain from the sale of the ridgefield house into the house comports with the requirements of sec_1034 the provisions of sec_1034 are mandatory a taxpayer cannot elect to have gain recognized under - - circumstances where this section is applicable see 103_tc_72 sec_1 a income_tax regs accordingly petitioner is entitled to the benefits of the statute in reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
